Justice Marshall,
with whom Justice Brennan joins,
dissenting.
Applicant seeks a stay of execution, claiming that the Eighth and Fourteenth Amendments are offended by the State’s attempt to execute him for a crime he committed while a juvenile. This Court has not yet considered whether imposition of the death penalty for a minor’s crimes is so antagonistic to civilized notions of morality as to transgress the bounds imposed by the Constitution. I believe it is time for this Court to address this issue of profound significance. See Roach v. Aiken, 474 U. S. 1039 (1986) (Brennan, J., joined by Marshall, J., dissenting). Accordingly, I would grant the stay of execution in order to afford Pinkerton an opportunity to present his claim in a petition for certiorari.